EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

On page 1 of the specification, after the title, insert --This application is a 371 of PCT/KR2019/004568, filing date 04/16/2019.--


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1-10, the prior art of record does not disclose the additional feature of “pressurizing the transferring film, the pressurizing including bending the transferring film separated from the micro device upwardly to form a bent circular arc, and pressurizing an upper transferring film fed after forming the bent circular arc with a pressurizing roller rotating at an upper side of the target substrate to deliver pressure to a lower transferring film bonded with the micro device; and collecting the upper transferring film by feeding the upper transferring film fed after forming the bent circular arc at a second speed along a second direction opposite to the first direction, wherein a first center of the bent circular arc is in a front side of a second center of the pressurizing roller based on the first direction” in combination with the other limitations of claim 1.
Similarly, with respect to claims 11-14, the prior art of record does not disclose the additional limitation of “wherein the transferring film which transfers the micro device to the target substrate is shifted in a second direction opposite to the first direction while being bent upwardly and forming a bent circular arc, and a center of the pressurizing roller is arranged at a rear side of a center of the bent circular arc, and the pressurizing roller pressurizes the transferring film shifted in the second direction in a lower direction while forming the bent circular arc” in combination with the other limitations of claim 11.
As noted in the 10/5/2021 action, none of the prior art, either alone or in combination shows the instantly claimed method or apparatus for transferring a micro device. Japanese Patent Publications JP2003-017549A and JP2004-312666A each show a micro device method and apparatus similar to applicant's invention but neither shows the claimed limitation of a pressurizing roller pressurizing an upper transferring film fed after forming a bent circular arc in the transferring film.  
The prior art does not provide support concept of the bent circular arc, or the other claimed features of the bent circular arc, in a method of or apparatus for transferring a micro device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK